Citation Nr: 1220468	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  11-05 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left shoulder disorder.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back disorder.

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right knee disorder.

4.  Entitlement to service connection for a neck disorder.

5.  Entitlement to service connection for a left shoulder disorder.

6.  Entitlement to service connection for a low back disorder.

7.  Entitlement to service connection for a right knee disorder.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from June 1954 to February 1959 and from August 1961 to August 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana, and a February 2009 rating decision by the RO in Cleveland, Ohio.  The Veteran's claims file has since been transferred to the RO in New Orleans, Louisiana.

In March 2012, the Veteran testified during a Board hearing before the undersigned at the RO.  The record was held open for 60 days following the hearing to provide the Veteran with additional time to submit medical evidence.  However, no records have been received.  

In a December 2009 deferred rating decision, the RO noted that service treatment records pertinent to the left shoulder claim had been received in November 2008.  In a January 2011 statement of the case (SOC) and September 2011 supplemental SOC (SSOC), the RO adjudicated the left shoulder claim as an original claim for service connection.  The Board notes that, if relevant official service department records are associated with the claims at any time after VA issues a decision on a claim, VA will reconsider the claim on a de novo basis.  38 C.F.R. § 3.156(c) (2011).  In this case, however, the service treatment records cited by the RO are duplicates of those that were already of record at the time of the prior final rating decision.  Thus, the issue remains one of new and material evidence.

In a January 2010 SOC, the RO reopened and denied the claims for service connection for low back and right knee disorders on the merits.  However, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the agency of original jurisdiction (AOJ) is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the Board must initially determine on its own whether there is new and material evidence to reopen the claims before proceeding to the merits on appeal.  If the Board finds that no new and material evidence has been received, that is where the analysis ends, and what the AOJ may have determined is irrelevant.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This decision reopens the claims for service connection for left shoulder, right knee, and low back disorders.  The remaining issues, consisting of entitlement to service connection for left shoulder, low back, right knee, and neck disorders, on the merits, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 2006 rating decision, the RO denied service connection for right knee, low back, and left shoulder disorders.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal. 

2.  The additional evidence received since the May 2006 rating decision is new, relevant, and raises a reasonable possibility of substantiating the claims for service connection for right knee, low back, and left shoulder disorders.  


CONCLUSIONS OF LAW

1.  The May 2006 rating decision, which denied service connection for right knee, low back, and left shoulder disorders, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011). 

2.  New and material evidence has been received since the May 2006 rating decision to reopen the previously denied claims for service connection for right knee, low back, and left shoulder disorders.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before addressing the merits of the claims to reopen, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

In light of the Board's favorable determinations with respect to the claims to reopen, no further discussion of VCAA compliance is needed at this time.  

Claims to Reopen

In a May 2006 rating decision, the RO denied service connection for right knee, low back, and left shoulder disorders.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal. Therefore, that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011). 

Generally, a final decision issued by the RO may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  See 38 U.S.C.A. § 7105(c), (d) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which states, in part, that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

Furthermore, in determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, the Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Turning to the specifics of this case, in a May 2006 rating decision, the RO denied service connection for right knee and low back disorders because, although there was evidence of current disabilities, there was no evidence of in-service injuries to the knee or low back or of a nexus between the current disabilities and service.  The RO denied service connection for a left shoulder disorder because, although there was evidence of an in-service injury, there was no evidence of current disability or of a nexus between the claimed disability and service.  

The pertinent evidence received since the May 2006 rating decision consists of August 2008 x-rays of the left shoulder showing findings consistent with calcific tendinitis and an old fracture, and a July 2009 letter from a private physician indicating that it is very possible that the Veteran's right knee, low back, and left shoulder disorders are related to the injuries he sustained as a paratrooper during his service from June 1954 to  February 1959.

Presuming the credibility of this evidence, the record now shows a current left shoulder disorder and indicates that the right knee, low back, and left shoulder disorders are related to service, specifically, to injuries sustained as a paratrooper.  This evidence is new, not cumulative, and relates directly to unestablished facts necessary to substantiate the claims.  Thus, as new and material evidence has been received, the claims for service connection for right knee, low back, and left shoulder disorders are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 


ORDER

As new and material evidence has been received, the previously denied claim for service connection for a left shoulder disorder is reopened.  To this extent the appeal is granted.

As new and material evidence has been received, the previously denied claim for service connection for a low back disorder is reopened.  To this extent the appeal is granted.

As new and material evidence has been received, the previously denied claim for service connection for a right knee disorder is reopened.  To this extent the appeal is granted. 





REMAND

Before addressing the merits of the claims for service connection for neck, left shoulder, low back, and right knee disorders, the Board finds that additional development is required.  

The Veteran contends that all of his disabilities arise from injuries sustained in a parachute jump during service in June 1958.  He further contends that his injuries to the neck, low back, and right knee were not properly documented at that time.  He has also testified that he had to jump with heavy communications equipment, which made the landings harder.  

The Veteran's DD Form 214 for his period of service from June 1954 to February 1959 shows that he served as an infantry communications specialist with the Airborne Battle Group of the 506th Infantry Division.

The Veteran's service treatment records show that he injured his left shoulder on an authorized parachute jump in June 1958.  Examination revealed marked pain but no tenderness or deformity.  X-ray was negative.  Further examination revealed a click in the shoulder joint on forward abduction, which was extremely painful.  There was also some local tenderness over the posterior aspect of the joint.  

The Veteran underwent an orthopedic consultation that same day.  He was given a diagnosis of a contusion of the left shoulder and sent to physical therapy for hot packs and mobilization.  He was also placed on a profile for one month of no field duty, minimal use of the left shoulder, and no parachute jumping.  

A physical therapy note from later that day reflects that there was almost total loss of range of motion of the left shoulder due to pain.  A two-week program of passive and active exercises was set up and a sling was issued for support.  

An orthopedic consultation note seven days later shows that the Veteran was ordered to continue with physical therapy till he developed better strength, and that he did not need to return to the orthopedic clinic.  There are no further treatment notes pertaining to the left shoulder, and subsequent reports of medical history and examination reflect no problems with the left shoulder.

The service treatment records contain no mention of any problems with the neck, low back, or right knee, to include at the time of the June 1958 parachute jump.  

In support of his claims, the Veteran has submitted medical evidence documenting current disabilities of the neck, left shoulder, low back, and right knee.  A March 2009 MRI of the neck revealed severe degenerative disc disease, disc bulging, and neural foraminal stenosis.  A June 2006 MRI of the left shoulder revealed mild hypertrophy and impingement with tendinitis of the supraspinatus muscle, and August 2008 x-rays of the left shoulder revealed findings consistent with calcific tendinitis and an old fracture.  A June 2006 MRI of the lumbar spine revealed mild convex left scoliosis, moderate chronic spondylosis, disc bulging, and foraminal stenosis.  A June 2006 MRI of the right knee revealed chronic osteochondritis/ osteonecrosis, a tear of the lateral meniscus, mild degenerative changes, and synovial hypertrophy/synovitis.

The Veteran has also submitted a July 2009 letter from his private family nurse practitioner indicating that it is very possible that his disorders are related to the injuries he sustained as a paratrooper during his service from June 1954 to  February 1959.  The nurse practitioner stated that the Veteran sustained multiple injuries through his mass paratrooper jumps and has not been in any other major accidents or falls since his paratrooper career.

The Veteran has also submitted a March 2011 private treatment note showing a history of twisting his neck when he landed on his left shoulder during a parachute jump in service in 1958.  The physician noted that the Veteran's cervical spine deterioration could be related to a whiplash type injury from the 1950s.

Given the above, the record indicates that the Veteran's current neck, low back, and right knee disorders may be related to in-service parachute jump injuries.  Thus, the RO should afford the Veteran a VA examination to obtain a medical opinion.

The Board notes that the Veteran underwent a VA examination for his left shoulder claim in March 2010.  The examiner noted the in-service history of the left shoulder injury in June 1958 and the Veteran's report that the only injury to his left shoulder was that sustained in service.  The examiner observed the lack of complaints and abnormalities referable to the left shoulder on subsequent in-service examinations.  The examiner also noted that the first complaints relating to the left shoulder appear in 2002.  The examiner then concluded that, with the great number of decades since the initial complaint and lack of any complaints until 2002, the Veteran's one-time treatment for the contusion did not become chronic or recurrent and thus the condition must be related to injuries and/or aging.

The above examiner, however, did not address the July 2009 favorable opinion offered by the family nurse practitioner, who of particular note pointed out that the Veteran had not suffered any injuries since service.  This history was also noted by the above examiner, yet the examiner still concluded that the Veteran's left shoulder disorder was due to post-service injuries and/or aging.  Moreover, the Veteran has testified that he does not have arthritis in the opposite shoulder and thus the arthritis in the left shoulder is not due to aging.  In this regard, the Board notes that the VA examination revealed relatively normal findings with respect to the right shoulder.  Thus, the RO should obtain a supplemental opinion that addresses the above.

The Board also notes that additional evidence relevant to the Veteran's neck was added to the claims file since the issuance of the January 2010 SOC.  Thus, the RO should consider this evidence on remand.

Lastly, the Veteran receives treatment from the Shreveport VA Medical Center (VAMC), and the record contains treatment notes dated through January 2011.  Thus, the RO should obtain any outstanding treatment notes since that time.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain all outstanding records of treatment for the disabilities on appeal from the Shreveport VAMC since January 2011.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed neck, left shoulder, low back, and right knee disorders.  The claims file should be available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be conducted.  

The examiner shall provide an opinion on whether it is at least as likely as not that any of the Veteran's diagnosed disorders affecting the neck, left shoulder, low back, and right knee is/are etiologically related to his period of service, including the June 1958 parachute jump.  In rendering this opinion, the examiner should comment on the July 2009 letter from the private family nurse practitioner, March 2010 VA examination report, and March 2011 private treatment note.  The examiner should also comment on the lack of, or the relatively minimal presence of, disease in other parts of the Veteran's body, including the right shoulder and left knee.  Lastly, the examiner should comment on the Veteran's report of having problems with his neck, left shoulder, low back, and right knee since the June 1958 parachute jump, with no post-service injuries.

The examiner should provide a detailed rationale for all opinions and clinical findings.  If it is not possible to provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above, readjudicate the claims.  With respect to the neck disorder, this review should include consideration of all additional evidence added to the claims file since the issuance of the January 2010 SOC.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


